Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 USC 101. 
Claim 14 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer readable storage medium” when read broadly in light of the specification includes transitory media such as a signal.  See Spec at ¶ 31. Examiner recommends adding “non-transitory” to claim 14 to overcome this rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following (emphasis added): 
. . . wherein the data block comprises a block number indicating the number of blocks in the data structure from the genesis block, and creating a further data block; 
transmitting a further message to the plurality of validator computing devices over a communication network, said further message requesting permission to add said further data block to the data structure; 
determining that consensus is reached by the plurality of validator computing devices that said further data block can be added to the data structure, and in response to said determining, forming a second sub-chain by adding the further data block to the data structure after said data block, the second sub-chain starting with said further data block, wherein the further block comprises (i) a first block number indicating the number of blocks in the data structure from the genesis block; and (ii) a second block number indicating the number of blocks in the second sub-chain from the further data block.

One skilled in the art could not determine the scope of this claim because the bolded “the number of blocks” indicated above have no clear antecedent basis.  The specification provides no guidance as the claim language is merely repeated in the specification.  See Spec at ¶¶ 10, 22. This renders the claim vague and indefinite. 
The same analysis applies to claim 15. Dependent claims 2-14 inherit the deficiencies of claim 1 and are rejected for the same reason given above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartoletti, A Proof-of-Stake Protocol for Consensus on Bitcoin Subchains, 2017. 
With respect to claim 1, Bartoletti teaches  “1. (Original) A method of maintaining a data structure comprising a plurality of linked data blocks, the method implemented on a computing device, and comprising: creating a data block to be added to the data structure” on p. 5 
We assume a set A, B, . . . of participants, who want to append messages a, b, . . . to the subchain. A label is a pair containing a participant A and a message a, written A :a. Subchains are finite sequences of labels, written A1 :a1 · · · An :an, which are embedded in the Bitcoin blockchain

on p. 7 
Assume a network of mutually distrusted nodes N, N 0 , . . . , that we call metanodes to distinguish them from the nodes of the Bitcoin network. Meta-nodes receive messages from participants (also mutually distrusting) which want to extend the subchain.

(“extend the subchain with messages” teaches adding a data block to the blockchain);
p. 10 (“Trustworthiness of the arbiter. Our protocol uses in arbiter T to ensures that exactly one transaction per stage is appended to the blockchain, as well its choice is random”); 
“transmitting a message to a plurality of validator computing devices over a communication network, said message requesting permission to add said data block to the data structure” on p. 7  (“We denote by UR[A:a] the update request issued by A to append the message a to the subchain”); 
p. 7 
To this purpose, we propose a protocol based on Proof-of-Stake (PoS). Namely, we rely on the assumption that the overall stake retained by honest participants is greater than the stake of dishonest ones4 . The stake is needed by meta-nodes, which have to vote for approving messages sent by participants

“determining that consensus is reached by the plurality of validator computing devices that said data block can be added to the data structure” on p. 2
We propose a protocol that allows meta-nodes to maintain a consistent subchain over the Bitcoin blockchain. Our protocol is based on Proof of-Stake [8,21], since extending the subchain must be endorsed with a money deposit. Intuitively, a meta-node which publishes a consistent message gets back its deposit once the message is confirmed by the rest of the network.

p. 7
To this purpose, we propose a protocol based on Proof-of-Stake (PoS). Namely, we rely on the assumption that the overall stake retained by honest participants is greater than the stake of dishonest ones4. The stake is needed by meta-nodes, which have to vote for approving messages sent by participants. These messages are embedded into Bitcoin transactions, which we call update requests. We denote by UR[A:a] the update request issued by A to append the message a to the subchain. In order to vote an update request, a meta-node must invest κB on it, where κ is a constant specified by the protocol.

p. 11
To vote, meta-nodes add in[1], in[2] and out[2] to these transactions, to, respectively, put the required κ (from some transaction Stakei), declare they want extend the last published update Confirmi−1, and specify the previous update to be rewarded. All the in[1] fields in a stage of the protocol must be different, to prevent attackers to vote more URs with the same funds.

(Examiner finds meta-nodes are validators--see p. 14: 
We have proposed a protocol to reach consensus on subchains, i.e. chains of platform-dependent messages embedded in the Bitcoin blockchain. Our protocol incentivizes nodes to validate messages before appending them to the subchain, making economically disadvantageous for an adversary to append inconsistent messages. T
); 

“and in response to said determining: forming a first sub-chain in the data-structure by adding the data block to the data structure the first sub-chain starting with a genesis block” on p. 11
To initialize the subchain, the arbiter puts the Genesis transaction on the Bitcoin blockchain. This transaction secures a small fraction of bitcoin, which can be redeemed by UR1 through the arbiter signature.

“and ending with said data block”
To initialize the subchain, the arbiter puts the Genesis transaction on the Bitcoin blockchain. This transaction secures a small fraction of bitcoin, which can be redeemed by UR1 through the arbiter signature. This value is then transferred to each subsequent update of the subchain (see Figure 3b).

	Fig. 3b (annotations added by Examiner): 



    PNG
    media_image1.png
    433
    460
    media_image1.png
    Greyscale

“wherein the data block comprises a block number indicating the number of blocks in the data structure from the genesis block, and creating a further data block” on  p. 10 

– the output of index 0 embeds the label A :a. This is implemented through an unspendable OP RETURN script [6] 7 . – the output of index 1 links the transaction to the previous element of the subchain, pointed by in[2]. This link requires the arbiter signature. Note that, since all the update requests in the same stage redeem the same output, exactly one of them can be mined. – the output of index 2 implements the incentive mechanism. The script rewards the meta-node N 0 which has voted a preceding URj in the subchain. Meta-node N 0 can redeem from this output κB plus the participant’s fee, by providing his signature. – the output of index 3 is only relevant for messages a(v → B) where v > 0. Participant B can redeem vB from this output by providing his signature

(index 0 is 0 blocks away from genesis block; index 1 is 1 block away from genesis block); 
Fig. 3(b) and (annotations added by Examiner): 


    PNG
    media_image2.png
    390
    506
    media_image2.png
    Greyscale

“transmitting a further message to the plurality of validator computing devices over a communication network, said further message requesting permission to add said further data block to the data structure”
p. 7 
To this purpose, we propose a protocol based on Proof-of-Stake (PoS). Namely, we rely on the assumption that the overall stake retained by honest participants is greater than the stake of dishonest ones4 . The stake is needed by meta-nodes, which have to vote for approving messages sent by participants


Assume a network of mutually distrusted nodes N, N 0 , . . . , that we call metanodes to distinguish them from the nodes of the Bitcoin network. Meta-nodes receive messages from participants (also mutually distrusting) which want to extend the subchain.

p. 11
To initialize the subchain, the arbiter puts the Genesis transaction on the Bitcoin blockchain. This transaction secures a small fraction of bitcoin, which can be redeemed by UR1 through the arbiter signature. This value is then transferred to each subsequent update of the subchain (see Figure 3b). At each protocol stage, participants send incomplete UR transactions to the network. These transactions contain only in[0] and out[0], specifying the fee and the message for the subchain (including the value to be transferred). To vote, meta-nodes add in[1], in[2] and out[2] to these transactions, to, respectively, put the required κ (from some transaction Stakei), declare they want extend the last published update Confirmi−1, and specify the previous update to be rewarded. All the in[1] fields in a stage of the protocol must be different, to prevent attackers to vote more URs with the same funds


(Examiner finds Bartoletti’s disclosure is enabled such that it teaches sending any number of messages and adding any number of blocks); 
“determining that consensus is reached by the plurality of validator computing devices that said further data block can be added to the data structure” on p. 2
We propose a protocol that allows meta-nodes to maintain a consistent subchain over the Bitcoin blockchain. Our protocol is based on Proof of-Stake [8,21], since extending the subchain must be endorsed with a money deposit. Intuitively, a meta-node which publishes a consistent message gets back its deposit once the message is confirmed by the rest of the network.

p. 7
To this purpose, we propose a protocol based on Proof-of-Stake (PoS). Namely, we rely on the assumption that the overall stake retained by honest participants is greater than the stake of dishonest ones4. The stake is needed by meta-nodes, which have to vote for approving messages sent by participants. These messages are embedded into Bitcoin transactions, which we call update requests. We denote by UR[A:a] the update request issued by A to append the message a to the subchain. In order to vote an update request, a meta-node must invest κB on it, where κ is a constant specified by the protocol.

p. 11
To vote, meta-nodes add in[1], in[2] and out[2] to these transactions, to, respectively, put the required κ (from some transaction Stakei), declare they want extend the last published update Confirmi−1, and specify the previous update to be rewarded. All the in[1] fields in a stage of the protocol must be different, to prevent attackers to vote more URs with the same funds.

(Examiner finds meta-nodes are validators--see p. 14: 
We have proposed a protocol to reach consensus on subchains, i.e. chains of platform-dependent messages embedded in the Bitcoin blockchain. Our protocol incentivizes nodes to validate messages before appending them to the subchain, making economically disadvantageous for an adversary to append inconsistent messages. T
); 

“and in response to said determining, forming a second sub-chain by adding the further data block to the data structure after said data block, the second sub-chain starting with said further data block” in Fig. 3b (annotations added by Examiner): 


    PNG
    media_image3.png
    437
    517
    media_image3.png
    Greyscale

“wherein the further block comprises (i) a first block number indicating the number of blocks in the data structure from the genesis block” 
on  p. 10 

– the output of index 0 embeds the label A :a. This is implemented through an unspendable OP RETURN script [6] 7 . – the output of index 1 links the transaction to the previous element of the subchain, pointed by in[2]. This link requires the arbiter signature. Note that, since all the update requests in the same stage redeem the same output, exactly one of them can be mined. – the output of index 2 implements the incentive mechanism. The script rewards the meta-node N 0 which has voted a preceding URj in the subchain. Meta-node N 0 can redeem from this output κB plus the participant’s fee, by providing his signature. – the output of index 3 is only relevant for messages a(v → B) where v > 0. Participant B can redeem vB from this output by providing his signature

(index 0 is 0 blocks away from genesis block; index 1 is 1 block away from genesis block); 
“and (ii) a second block number indicating the number of blocks in the second sub-chain from the further data block” on  p.10 (“All transactions specify a lockTime n + k, where n is the current Bitcoin block number, and k is a positive constant). 
Claim 15 is rejected for the same reasons above as claim 1. 
With respect to claim 7, Bartoletti  teaches “7. (Original) The method of claim 1, wherein creating the data block to be added to the data structure is triggered in response to receiving a message from a remote computing device” 
p. 7 
Assume a network of mutually distrusted nodes N, N 0 , . . . , that we call metanodes to distinguish them from the nodes of the Bitcoin network. Meta-nodes receive messages from participants (also mutually distrusting) which want to extend the subchain.

p. 11(“ At each protocol stage, participants send incomplete UR transactions to the network”); 
(Examiner finds “participants” teaches remote computing devices). 
With respect to claim 8, Bartoletti teaches “8. (Original) The method of claim 1, wherein the further data block comprises the signed request” on p. 8 (“At step 2, which starts when ∆ expires, the arbiter T signs all well-formed request transactions, i.e., those respecting the format defined in Section 3.4”) (emphasis added); 
p. 10 
– the output of index 0 embeds the label A :a. This is implemented through an unspendable OP RETURN script [6] 7 . – the output of index 1 links the transaction to the previous element of the subchain, pointed by in[2]. This link requires the arbiter signature. Note that, since all the update requests in the same stage redeem the same output, exactly one of them can be mined. – the output of index 2 implements the incentive mechanism. The script rewards the meta-node N 0 which has voted a preceding URj in the subchain. Meta-node N 0 can redeem from this output κB plus the participant’s fee, by providing his signature. – the output of index 3 is only relevant for messages a(v → B) where v > 0. Participant B can redeem vB from this output by providing his signature

“and a cryptographic hash of said data block” on p. 3 
The transaction t0 contains v0B, which can be redeemed by putting on the
blockchain a transaction (e.g., t1), whose in field is the cryptographic hash of the whole t0 (for simplicity, just displayed as t0 in the figure).

Fig. 3 (a) (data blocks are part of Bitcoin protocol which includes a signed request and cryptographic hash of said data block). 
With respect to claim 9, Bartoletti teaches “9. (Original) The method of claim 1, wherein the integrity measure associated with the computing device comprises a digital signature, a Message Authentication Code or a cryptographic hash” on p. 3 
The transaction t0 contains v0B, which can be redeemed by putting on the
blockchain a transaction (e.g., t1), whose in field is the cryptographic hash of the whole t0 (for simplicity, just displayed as t0 in the figure).

p. 8 (“when ∆ expires, the arbiter signs all the well-formed UR in the request pool”). 
With respect to claim 10, Bartoletti teaches “10. (Original) The method of claim 1, wherein each of the at least one integrity measure associated with the one or more authorised signatory computing devices comprises a digital signature, a Message Authentication Code or a cryptographic hash” on p. 8 
We define our protocol in Figure 2. It is organized in stages. The protocol ensures that exactly one label A :a is appended to the subchain for each stage i. This is implemented by appending a corresponding transaction Uri [A:a] to the Bitcoin blockchain. To guarantee its uniqueness, the protocol exploits an arbiter T, namely a distinguished node of the network which is assumed honest (we discuss this hypothesis in Section 3.3). We now describe the main steps of the protocol.

(Examiner finds an arbiter is an authorised signatory computing device). 
With respect to claim 11, Bartoletti teaches “11. (Original) The method of claim 1, wherein the data structure comprising the plurality of linked data blocks is stored in memory of the computing device, and the method further comprises: removing from memory one or more data blocks located in the data structure between the genesis block and said data block” in Fig. 3(b) (annotation added by Examiner): 

    PNG
    media_image4.png
    388
    554
    media_image4.png
    Greyscale

With respect to claim 12, Bartoletti teaches “12. (Original) The method of claim 1, wherein said data block comprises a cryptographic hash of the genesis block” on p. 3
The transaction t0 contains v0B, which can be redeemed by putting on the blockchain a transaction (e.g., t1), whose in field is the cryptographic hash of the whole t0 (for simplicity, just displayed as t0 in the figure). To redeem t0, the in-script of t1 must contain values making the out-script of t0 (a boolean programmable function) evaluate to true. When this happens, the value of t0 is transferred to the new transaction t1, and t0 is no longer redeemable. Similarly, a new transaction can then redeem t1 by satisfying its out-script

on p. 14 
Overcoming the metadata size limit. As noted in Section 3.4, we use OP_RETURN unspendable scripts to embed metadata in Bitcoin transactions. Since Bitcoin limits the size of such metadata to 80 bytes, this might not be enough to store the data needed by platforms. To overcome this issue, one can use distributed hash tables [25] maintained by meta-nodes. In this way, instead of storing full message data in the blockchain, OP_RETURN scripts would contain only the corresponding message digests. The unique identifier of the Bitcoin transaction can be used as the key to retrieve the full message data from the hash table.

With respect to claim 13, Bartoletti teaches 13. (Original) The method of claim 1, wherein the data structure is structured in accordance with a distributed ledger technology” in the abstract. 
With respect to claim 14, Bartoletti teaches “14. (Original) A computer-readable storage medium comprising instructions which, when executed by a processor of a computing device cause the computing device to perform the method of claim 1” in the abstract and p. 3 section 2 first 2 paragraphs. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoletti as applied to claim 1 above and further in view of Yegorin US 20200134066. 
With respect to claim 4, Bartoletti teaches “creating the data block to be added to the data structure.” See above.  
Yegorin US 20200134066 A1 teaches “4. (Original) The method of claim 1, wherein creating the data block to be added to the data structure is triggered in response to detecting that the data structure satisfies predetermined criteria” 
[0040] The first sidechain 130 is illustrated as having been created during the existence of block 2 (106) on the main blockchain 120. The data point trigger was identified from a context of a smart contract used to manage the blockchain 120. The identification of the data point trigger caused the sidechain to be launched. The lifecycle of the sidechain may be based on a particular threshold such as a time threshold (e.g., 30 minutes, etc.), a number of blocks threshold (e.g., 5 blocks, etc.), a

Bartoletti and Yegorin are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “creating the data block to be added to the data structure” as taught in Bartoletti, to include “triggered in response to detecting that the data structure satisfies predetermined criteria” as taught by Yegorin. 
The motivation would have been to provide a blockchain that is “decentralized/distributed. . .  and. . . is highly available by multiple parties, as well as a root blockchain that relies on transaction log immutability sidechains.” Yegorin ¶ 34. 
With respect to claim 5, Yegorin teaches “5. (Original) The method of claim 4, wherein creating the data block to be added to the data structure is triggered in response to detecting that a length of the data structure has reached a predetermined threshold number of blocks” in 
[0040] The first sidechain 130 is illustrated as having been created during the existence of block 2 (106) on the main blockchain 120. The data point trigger was identified from a context of a smart contract used to manage the blockchain 120. The identification of the data point trigger caused the sidechain to be launched. The lifecycle of the sidechain may be based on a particular threshold such as a time threshold (e.g., 30 minutes, etc.), a number of blocks threshold (e.g., 5 blocks, etc.). . . 

The motivation to combine is the same as claim 4 above. 
Allowable Subject Matter
If the 112 rejections for claims 2-3 and 6 are overcome, then claims 2-3 and 6 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159